Case 8:18-cv-00617-TPB-TGW Document 244-5 Filed 10/24/19 Page 1 of 6 PageID 11066




                         EXHIBIT E
Case 8:18-cv-00617-TPB-TGW Document 244-5 Filed 10/24/19 Page 2 of 6 PageID 11067




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

     PIERCE MANUFACTURING INC. and
     OSHKOSH CORPORATION,

            Plaintiffs,
     v.                                                     Case No.: 8:18-cv-617-JSM-TGW

     E-ONE, INC. and REV GROUP, INC.,

            Defendants.


                 PLAINTIFFS’ FIRST SET OF REQUESTS FOR ADMISSION TO
                          DEFENDANT E-ONE, INC. (NOS. 1-111)

            Pursuant to Rules 26 and 36 of the Federal Rules of Civil Procedure, Plaintiffs Pierce

     Manufacturing Inc. and Oshkosh Corporation (“Plaintiffs”) hereby request that Defendant E-

     One, Inc. (“E-One” or “Defendant”) answer within thirty (30) days from service the

     following Requests for Admission in writing, under oath and in conformity with the

     Definitions and Instructions set forth below.

            These requests for admission are deemed to be continuing. With respect to any of the

     following requests as to which E-One, after responding, discovers or acquires additional

     knowledge or information, Plaintiffs request that E-One serve amended or supplemental

     responses in accordance with Fed. R. Civ. P. 26(e), no more than thirty (30) days after E-One

     discovers or acquires such knowledge or information.

                                            DEFINITIONS

            1.      Plaintiffs incorporate by reference the definitions in Pierce’s First Set of

     Interrogatories to Defendant E-One.
Case 8:18-cv-00617-TPB-TGW Document 244-5 Filed 10/24/19 Page 3 of 6 PageID 11068




            2.      “E-One”, “Defendant”, “You,” “Your,” or “Yours” means E-One, Inc. and

     any of its present or former affiliates, predecessors, successors, subsidiaries (whether owned

     directly or indirectly), assigns, divisions and operating units thereof, employees, agents,

     representatives, directors, officers, and/or entities under common control with E-One, Inc.

            3.      “Metro 100 Quint fire apparatus” means those fire apparatuses identified in E-

     One’s Response to Interrogatory No. 1, and any supplementation and/or amendment to that

     response.

            4.      “Redesigned Metro 100 Quint fire apparatus” means those Metro 100 quints

     with a horizontal reach of less than 90 feet, including without limitation those described in E-

     One’s Response to Interrogatory No. 14, and any supplementation and/or amendment to that

     response.

                                           INSTRUCTIONS

            1.      Pursuant to Federal Rule of Civil Procedure 36(a), if You are not able to admit

     or deny any request for admission after making a reasonable inquiry and the information

     known or readily attainable by You is insufficient to enable You to admit or deny fully, so

     state and admit or deny to the extent possible, specifying Your inability to answer the

     remainder.

              2.     If any part of any request for admission is objected to, You shall set forth

      the basis for Your objection and respond to all parts of the request to which You do not

      object, pursuant to Federal Rule of Civil Procedure 36(a).

              3.     Unless context requires otherwise, use in these requests for admission of

      the singular shall include the plural and vice versa.




                                                    2
Case 8:18-cv-00617-TPB-TGW Document 244-5 Filed 10/24/19 Page 4 of 6 PageID 11069




             4.      To the extent the answer to any of these requests for admission is anything

      other than an unqualified “Admit,” You shall set forth with specificity the basis for Your

      answer.

             5.      If, in responding to these requests for admission, You encounter any

      ambiguity or vagueness in construing the request or any definition or instruction, set forth

      what You deem ambiguous and the construction chosen or used in responding to such

      request.

             6.      Where a request for admission does not specifically request a particular

      fact(s) but where such fact(s) is necessary to make the answer(s) to the request either

      comprehensible or not misleading, You are requested to include such fact(s) as part of

      Your answer.

             7.      If, after exercising due diligence to obtain the requested information, You

      cannot answer any of the following requests for admission in full, answer to the extent

      possible and specify what efforts You made to obtain the requested information and the

      reasons why You are unable to answer the remainder of the request.

                                  REQUESTS FOR ADMISSION

     REQUEST FOR ADMISSION NO. 1:

            Admit that the Metro 100 Quint fire apparatus is a quint configuration fire apparatus.

     REQUEST FOR ADMISSION NO. 2:

            Admit that the Metro 100 Quint fire apparatus includes a chassis.

     REQUEST FOR ADMISSION NO. 3:

            Admit that the Metro 100 Quint fire apparatus includes a body assembly.




                                                   3
Case 8:18-cv-00617-TPB-TGW Document 244-5 Filed 10/24/19 Page 5 of 6 PageID 11070




     REQUEST FOR ADMISSION NO. 38:

             Admit that the ladder assembly of the Metro 100 Quint fire apparatus may be placed

     in a rearward operating orientation position in which the ladder assembly extends away from

     the cab assembly.

     REQUEST FOR ADMISSION NO. 39:

             Admit that the ladder assembly of the Metro 100 Quint fire apparatus may be

     extended off the rear of the apparatus, away from the cab assembly.

     REQUEST FOR ADMISSION NO. 40:

             Admit that the ladder assembly of the Metro 100 Quint fire apparatus may be placed

     in a sideward operating orientation position in which the ladder assembly extends from a

     lateral side of the chassis.

     REQUEST FOR ADMISSION NO. 41:

             Admit that the ladder assembly of the Metro 100 Quint fire apparatus may be

     extended from a lateral side of the chassis.

     REQUEST FOR ADMISSION NO. 42:

             Admit that the plurality of extensible ladder sections of the ladder assembly of the

     Metro 100 Quint fire apparatus includes a first ladder section, a second ladder section, a third

     ladder section and a fourth ladder section.

     REQUEST FOR ADMISSION NO. 43:

             Admit that the ladder assembly of the Metro 100 Quint fire apparatus includes a distal

     end.




                                                    9
Case 8:18-cv-00617-TPB-TGW Document 244-5 Filed 10/24/19 Page 6 of 6 PageID 11071




     REQUEST FOR ADMISSION NO. 44:

             Admit that the distal end of the ladder assembly of the Metro 100 Quint fire apparatus

     is extensible to the horizontal reach of at least 90 feet when the ladder assembly is oriented in

     the sideward position.

     REQUEST FOR ADMISSION NO. 45:

             Admit that the Metro 100 Quint fire apparatus includes at least one pair of outriggers.

     REQUEST FOR ADMISSION NO. 46:

             Admit that the Metro 100 Quint fire apparatus has one pair of outriggers coupled to

     the rear of the chassis.

     REQUEST FOR ADMISSION NO. 47:

             Admit that the Metro 100 Quint fire apparatus has one pair of outriggers coupled to

     the front of the chassis.

     REQUEST FOR ADMISSION NO. 48:

             Admit that the outriggers of the Metro 100 Quint fire apparatus are moveable

     between a fully extended position and a retracted positon.

     REQUEST FOR ADMISSION NO. 49:

             Admit that each pair of outriggers of the Metro 100 Quint fire apparatus protrude

     from opposing lateral sides of the chassis when in the fully extended position.

     REQUEST FOR ADMISSION NO. 50:

             Admit that the outriggers of the Metro 100 Quint fire apparatus each have contact

     pads.




                                                    10
